Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022, has been entered.
 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-25, drawn to a plant messenger pack (PMP) comprising one or more exogenous polypeptides wherein the one or more exogenous polypeptides are mammalian therapeutic agents and are encapsulated by the PMP and wherein the exogenous polypeptides are not pathogen control agents, classified in A61K 9/127.
II. Claims 26-30, drawn to a method of producing a PMP comprising an exogenous polypeptide, wherein the exogenous polypeptide is a mammalian therapeutic agent, and wherein the exogenous polypeptide is not a pathogen control agent, the method comprising: (a) providing a solution comprising the exogenous polypeptide; and (b) loading the PMP with the exogenous polypeptide wherein the loading causes the exogenous polypeptide to be encapsulated by the PMP, classified in A61K 9/127.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed (i.e., Group II) can be used to make another and materially different product.  In particular, the claimed process can be used to make non-plant based liposomes encompassing any therapeutic agent such as nucleotides or non-peptide based drugs.  Thus, Inventions I and II are independent and distinct.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 
Claims 1-30 are generic to the following disclosed patentably distinct species:
Species A:	a single and specific therapeutic agent (please see claims 1-6, 17, 21, and 26; Tables 1-3 in the instant specification);
Species B:	a single and specific charge of the therapeutic agent (please see claims 1, 7-10, 21, and 26);
Species C:	a single and specific location of activity (please see claims 1, 11-14, 21, and 26; and 
Species D:	a single and specific plant extracellular vesicle (please see claims 1, 18-21, and 26).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one species may not be applicable to another species;
(c) the species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph;
(d) the species are structurally and/or functionally different.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with James DeCamp (representative for Applicants) on November 18, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-25.  A provisional election was also made without traverse to elect insulin as Species A; neutral as Species B; the nucleus as Species C; and lemon as Species D.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3, 9-10, 12, and 26-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
In light of the Examiner’s search, Species D is hereby withdrawn.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
Claims 1-30 were originally filed on July 23, 2021. 
The amendment received on March 2, 2022, canceled claim 25; and amended claims 19-20.  The amendment received on July 21, 2022, amended 1-2, 4-7, 11, 13-21, and 24.
Claims 1-24 and 26-30 are currently pending and claims 1, 4-7, 11, and 13-24 are under consideration as claims 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 2-3, 8-10, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the telephone interview on November 18, 2021.
NOTE: claim 2 has been withdrawn from examination because the amendment to claim 2 is directed to an unelected therapeutic agent (i.e., Species A).  

Priority
The present application a continuation of PCT/US2020/028007 filed April 13, 2020, and claims priority under 119(e) to U.S. Provisional Application Nos. 62/833,685 filed on April 13, 2019; and 62/848,482 filed on May 15, 2019. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
	Regarding claims 1 and 21, it is noted that a plant messenger pack (PMP) is defined in the instant specification as referring to a lipid structure that is about 5-2000 nm in diameter that is derived from a plant source or segment, portion or extract thereof including lipid or non-lipid components associated therewith and that has been enriched, isolated or purified from a plant, a plant part, or a plant cell, the enrichment or isolation removing one or more contaminants or undesired components from the source plant (See instant specification, pg. 11, 2nd paragraph).  As such, the claimed PMP only requires a particular size and that contains a lipid structure from a plant source.  
	Furthermore, it is noted that the instant specification does not define what constitutes an oral delivery system comprising the PMP.  It is further noted that there is no structural limitation recited in the claimed product that specifically correlates the claimed product to be an oral delivery system. Pursuant under MPEP 2111.02(II):
statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. (emphasis added).

Additionally, pursuant to MPEP 2112.02, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.  Thus, claims 1 and 21 are being interpreted as reciting an intended use of the PMP, i.e., for oral delivery to an animal.  A recitation of an intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  As such, an agent (i.e., the PMP in this case) is intended to be administered orally.  Thus, the claimed delivery system being an oral delivery system is the intended use of the delivery system.  Therefore, an oral delivery system is not limited other than the PMP being in a form suitable for oral delivery, e.g., a liquid, a capsule, a tablet, etc. 
Moreover, it is noted that a polypeptide is defined interchangeably with peptide or protein where each encompass any chain of naturally or non-naturally occurring amino acids regardless of length or the presence or absence of post-translational modifications (See instant specification, pg. 9, 6th paragraph).  The instant specification also defines an exogenous polypeptide as a polypeptide that does not naturally occur in a plant lipid vesicle or that is encapsulated in a PMP in an amount not found in a naturally occurring plant extracellular vesicle (See instant specification, pg. 7, 5th paragraph).  As such, the claimed exogenous polypeptide is not limited other than it not being found naturally in a plant lipid vesicle, where at least one of the polypeptides is a mammalian hormone, and not being capable of controlling a pathogen as claimed.  
Regarding claim 18, it is noted that the instant specification defines a plant extracellular vesicle (EV) as an enclosed lipid-bilayer structure naturally occurring in a plant (See instant specification, pg. 10, last paragraph).  As such, the claimed plant extracellular vesicle is not particularly limited as long as the vesicle is derived from a plant and has a lipid bilayer structure. 

Response to Arguments
Applicant’s arguments, see Response, filed 7/21/22, with respect to 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 19-20 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 7/21/22, with respect to 112(d) rejection have been fully considered and are persuasive.  The rejection of claims 19-20 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn.

Applicant’s arguments, see Response, filed 7/21/22, with respect to 112(a)(1) rejection have been fully considered and are persuasive.  The rejection of claims 1-2, 11, 13-22, and 24 as being anticipated by Wang et al., Nat. Commun. 4:1-13 (2013), alone or as evidenced by Stahl et al., Front. Immunol. 10:1-12 (2019) and Tran et al., Scientific Rep. 6:1-10 (2016) has been withdrawn.

Applicant’s arguments, see Response, filed 7/21/22, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 21 and 23 as being unpatentable over Wang et al., Nat. Commun. 4:1-13 (2013), alone or as evidenced by Stahl et al., Front. Immunol. 10:1-12 (2019) has been withdrawn.

Applicant’s arguments, see Response, filed 7/21/22, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-2 and 4-7 as being unpatentable over Wang et al., Nat. Commun. 4:1-13 (2013), alone or as evidenced by Stahl et al., Front. Immunol. 10:1-12 (2019), and further in view of Park et al., Intl. J. Pharmaceutics 415:267-272 (2011), alone or as evidenced by Novus Biologicals, “Recombinant Human Insulin Protein”, available online at https://www.novusbio.com/products/insulin-recombinant-protein_nbp1-99193#PublicationSection, 3 pages (accessed on 11/29/2021), and EMBL Database, Accession No. CHEBI:5931, human insulin, 5 pages (2018) has been withdrawn.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 4-7, 11, and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Nat. Commun. 4:1-13 (2013) in view of Park et al., Intl. J. Pharmaceutics 415:267-272 (2011), alone or as evidenced by Novus Biologicals, “Recombinant Human Insulin Protein”, available online at https://www.novusbio.com/products/insulin-recombinant-protein_nbp1-99193#PublicationSection, 3 pages (accessed on 11/29/2021), and EMBL Database, Accession No. CHEBI:5931, human insulin, 5 pages (2018). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1, 21, and 24, with respect to a delivery system comprising a PMP comprising one or more exogenous polypeptides where the one or more polypeptides is mammalian and are encapsulated by the PMP as recited in instant claim 1; with respect to a composition comprising a plurality of PMPs wherein each of the PMPs is a plant EV or a segment or extract thereof where each of the plurality of PMPs encapsulate a mammalian exogenous polypeptide and where the composition is formulated for delivery to an animal as recited in instant claim 21; and with respect to where the composition is formulated for administration to a mammal and/or a mammalian cell as recited in instant claim 24:
Wang et al. teaches grapefruit nanoparticle-derived lipids or grapefruit-derived nanovectors (GNVs) that efficiently deliver a variety of therapeutic agents including chemotherapeutic drugs, DNA expression vectors, siRNA and proteins such as antibodies (See Wang article, pg. 2, col. 1, 2nd paragraph).  Figure 1b depicts that the particles are nanosized ranging from about 75 nm to 990 nm (See Wang article, pg. 2, col. 1, last paragraph; Figure 1b).  After homogenization, the GNVs had a diameter ranging from about 90 nm to 550 nm (See Wang article, pg. 2, col. 1, last paragraph to col. 2, 1st paragraph; Figure 1e).  As such, the GNVs disclosed by Wang et al. satisfy the definition of a PMP as discussed in the “Claim Interpretation” section above.  
In a specific experiment, Wang et al. incubated GNVs carrying biotinylized proteins like anti-CD4 or anti-CD8 antibodies (i.e., antibodies are a species of polypeptide) with splenocytes (See Wang article, pg. 6, col. 2, last paragraph; Figure 4b).  As depicted in Figure 4b, these GNVs significantly enhanced the transfection efficiency of splenocyte CD4+ and CD8+ T cells (See Wang article, pg. 6, col. 2, last paragraph; Figure 4b).  Similarly, GNVs-encapsulating psiCHECK2 were loaded with biotin-labelled anti-CD4 or anti-CD8 antibodies and incubated with mouse spleen CD4+ or CD8+ cells where the expression of luciferase in the cells was detected (See Wang article, pg. 6, col. 2, last paragraph; Figure 4c).  This demonstrates that the GNVs encapsulating the luciferase gene carried in the psiCHECK 2 vector are internalized (See Wang article, pg. 6, col. 2, last paragraph to pg. 7, col. 1, 1st paragraph; Figure 4c).  Both these experiments demonstrate that GNVs are capable of delivering both biotinylated DNA and proteins to targeted cells (See Wang article, pg. 7, col. 1, 1st paragraph) thereby constituting where the GNVs are formulated in order to be delivered to an animal or an a mammalian cell as recited in instant claims 1, 21 and 24.  Furthermore, Wang et al. teaches that the GNVs-biotin-anti-CD4 or GNVs-biotin-anti-CD8 complexes were resuspended in PBS (i.e., a pharmaceutically acceptable vehicle, carrier or excipient) for transfection of T cells (See Wang article, pg. 10, 5th paragraph) thereby constituting a composition that comprises a pharmaceutically acceptable vehicle, carrier or excipient.  
Therefore, the GNVs encapsulating biotinylated anti-CD4 or anti-CD8 antibodies constitute a delivery system comprising a PMP comprising an exogenous mammalian polypeptide as recited in instant claim 1.  Moreover, since Wang et al. teaches GNVs (i.e., plural), it would follow that Wang et al. teaches a composition comprising a plurality of PMPs that are a plant EV (i.e., grapefruit) and encapsulating an exogenous mammalian polypeptide (i.e., anti-CD4 or anti-CD8 antibodies) as recited in instant claim 21.

	For claims 1, 4-6, and 17, with respect to where the exogenous polypeptide is a mammalian hormone as recited in instant claim 1; with respect to where the hormone is insulin as recited in instant claim 4; with respect to where the hormone has a size of less than 100 kD as recited in instant claim 5; with respect to where the hormone has a size of less than 50 kD as recited in instant claim 6; and with respect to where the hormone comprises at least 50 amino acid residues as recited in instant claim 17:
	Wang et al. teaches grapefruit nanoparticle-derived lipids or grapefruit-derived nanovectors (GNVs) that efficiently deliver a variety of therapeutic agents including chemotherapeutic drugs, DNA expression vectors, siRNA and proteins such as antibodies (See Wang article, pg. 2, col. 1, 2nd paragraph).  Wang et al. also examined the potential in vivo cytotoxic effects of the GNVs, proinflammatory cytokines and indicators of liver injury (See Wang article, pg. 6, col. 1, 2nd paragraph).  To do so, Wang et al. determined serum levels of alanine aminotransferase and aspartate aminotransferase of mice pretreated with GNVs or DOTAP:DOPE liposomes (See Wang article, pg. 6, col. 1, 2nd paragraph).  Alanine aminotransferase and aspartate aminotransferase were significantly increased after mice were treated with liposomes but not GNVs at a dose of 50 nmol per mouse or above as depicted in Supplement Fig. 10a (See Wang article, pg. 6, col. 1, 2nd paragraph).  Pro-inflammatory cytokines were not induced due to GNVs or DOTAP:DOPE liposome treatments as depicted in Supplement Fig. 10b (See Wang article, pg. 6, col. 1, 2nd paragraph).  Histological analysis of tissues from GNV-treated animals revealed no pathological changes in the lung, kidney, liver or spleen when compared with tissues from untreated mice as depicted in Supplement Fig. 10c (See Wang article, pg. 6, col. 1, 2nd paragraph).  As such, the GNVs taught by Wang et al. exhibit reduced cytotoxic effects when compared to DOTAP:DOPE liposomes (i.e., significantly reduced alanine aminotransferase and aspartate aminotransferase serum levels).  
Park et al. sought to enhance encapsulation efficiency and sustained-release delivery for parenteral administration of a protein drug (See Park article, abstract).  To do so, Park et al. utilized protein drug-loaded cationic liposomes that were formulated with DOPE, DOTAP, cholesterol, and DSPE-PEG where insulin was chosen as the model protein drug (See Park article, abstract).  As evidenced by Novus Biologicals, human insulin has a size of 5.81 KDa (See Novus Biologicals, pg. 2) thereby constituting a specific mammalian therapeutic agent that has a size less than 100 kD and 50 kD as recite in instant claims 5-6.  Moreover, as evidenced by the EMBL Database reference, insulin as a net charge of 0 and has a total of 51 amino acids (See EMBL Database reference, pg. 1) thereby constituting having an overall neutral charge as recited in instant claim 7, and constituting a hormone having at least 50 amino acid residues as recited in instant claim 17.  Park et al. also teaches that encapsulation of peptide drugs in vesicular systems offers several advantages including the decrease of toxicity while increasing stability, circulation time and absorption (See Park article, pg. 267, col. 1, last paragraph).  Therefore, the teachings of Park et al. suggest insulin-loaded cationic liposomes containing DOPE and DOTAP.  

For claims 1 and 21, with respect to where the delivery system is an oral delivery system as recited in instant claim 1; with respect where the composition is formulated for oral delivery to an animal as recited in instant claim 21; and with respect to where the composition is formulated for oral administration to a mammal and/or a mammalian cell as recited in instant claim 24:
Although the combination of Wang et al. and Park et al. does not expressly teach that the PMPs are administered orally or are formulated for oral administration, as discussed in the “Claim Interpretation” section above, a recitation of an intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  As such, an agent (i.e., the PMP in this case) is intended to be administered orally.  Thus, the claimed delivery system being an oral delivery system is the intended use of the delivery system.  Therefore, an oral delivery system is not limited other than the PMP being in a form suitable for oral delivery, e.g., a liquid, a capsule, a tablet, etc.  In the instant case, since Wang et al. teaches that the PMPs are in a liquid/suspension form (i.e., GNVs-biotin-anti-CD4 or GNVs-biotin-anti-CD8 complexes were resuspended in PBS (See Wang article, pg. 10, 5th paragraph) and Park et al. hydrated the cationic liposomes with PBS or dextrose (i.e., a liquid/suspension form) (See Park article, abstract), the dosage form of a liquid/suspension is capable of being administered orally.  Therefore, the teachings of Wang et al. and Park et al. satisfy the claim limitations with respect to where the delivery system is an oral delivery system as recited in instant claim 1, and with respect to where the composition is formulated for oral administration as recited in instant  claims 21 and 24.

For claim 11, with respect to where the hormone is released from the PMP in a target cell with which the PMP is contacted:
As discussed supra for claim 1, Wang et al. teaches experiments that demonstrate that GNVs are capable of delivering both biotinylated DNA and proteins to targeted cells (See Wang article, pg. 7, col. 1, 1st paragraph).  Specifically, as depicted in Figure 4b, the GNVs significantly enhanced the transfection efficiency of splenocyte CD4+ and CD8+ T cells (See Wang article, pg. 6, col. 2, last paragraph; Figure 4b).  As such, the exogenous polypeptide, e.g., anti-CD4 or anti-CD8 antibody, was released from the PMP in a target cell where the PMP must have contacted.  Therefore, when the teachings of Wang are combined with Park, the PMP of Wang would deliver the insulin of Park to a target cell.  
However, although the combination of Wang et al. and Park et al. teach that the hormone is released from the PMP in a target cell with which the PMP is contacted, it is unnecessary for a prior art reference to teach this limitation because the intended use/functional property of the PMP (i.e., releasing the hormone in a target cell with which the PMP is contacted) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed PMP.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use/functional property of the PMP (i.e., releasing the hormone in a target cell with which the PMP is contacted) is an intended result of the claimed PMP that gives little meaning and purpose to the structure of the claimed PMP.  Accordingly, claim 11 recites an intended result that does not render material to patentability.

For claim 13, with respect to where the hormone is translocated to the nucleus of the target cell as recited in instant claim 13:
Although Wang et al. does not specify where the encapsulated anti-CD4 or anti-CD8 antibodies were delivered in the splenocytes and the combination of Wang et al. and Park et al. does not specify where the encapsulated hormone is delivered, it is unnecessary for a prior art reference to teach this limitation because the intended use/functional property of the PMP (i.e., delivering the hormone to the nucleus of the target cell) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed PMP.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use/functional property of the PMP (i.e., delivering the hormone to the nucleus of the target cell) is an intended result of the claimed PMP that gives little meaning and purpose to the structure of the claimed PMP.  Accordingly, claim 13 recites an intended result that does not render material to patentability.

For claim 14, with respect to where the hormone exerts activity in the nucleus of the target cell as recited in instant claim 14:
Although Wang et al. does not specify that the encapsulated anti-CD4 or anti-CD8 antibodies were delivered into the nucleus of splenocytes and exert activity in the nucleus of the splenocytes, and the combination of Wang et al. and Park et al. does not specify that the encapsulated hormone was delivered into the nucleus of a cell and exerts activity in the nucleus of a cell, it is unnecessary for a prior art reference to teach this limitation because the intended use/functional property of the hormone (i.e., exerting activity in the nucleus of the target cell) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed PMP and/or hormone.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use/functional property of the PMP and/or hormone (i.e., exerting activity in the nucleus of the target cell) is an intended result of the claimed PMP and/or hormone that gives little meaning and purpose to the structure of the claimed PMP and/or hormone.  Accordingly, claim 14 recites an intended result that does not render material to patentability.

For claims 15-16, with respect to where uptake by a cell of the hormone encapsulated by the PMP is increased relative to uptake of the hormone not encapsulated by a PMP as recited in instant claim 15; and with respect to where the effectiveness of the hormone encapsulated by the PMP is increased relative to the effectiveness of the hormone not encapsulated by a PMP as recited in instant claim 16: 
Although Wang et al. discloses that GNVs were taken up in a highly efficient manner by a number of different types of cells without causing cytotoxicity or inducing an inflammatory cytokine response (See Wang article, pg. 6, col. 2, 1st paragraph), the combination of Wang et al. and Park et al. does not expressly disclose the functions recited in instant claims 15-16.  However, since the combination of Wang et al. and Park et al. suggest a PMP encapsulating an hormone thereby satisfying the structural limitations of the claimed PMP, the functional properties (i.e., increased uptake by a cell of the hormone encapsulated by the PMP relative to uptake of the hormone not encapsulated by a PMP and increased effectiveness of the hormone encapsulated by the PMP relative to the hormone not encapsulated by a PMP) of the PMP as claimed and the known PMP are inherently the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of new functional properties (i.e., increased uptake by a cell of the hormone encapsulated by the PMP relative to uptake of the hormone not encapsulated by a PMP and increased effectiveness of the hormone encapsulated by the PMP relative to the hormone not encapsulated by a PMP) which are necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).
	Additionally and/or alternatively, MPEP 2112-2112.02 states that when a reference discloses all the limitations of a claim except for a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  In the instant case, Wang et al. teaches a PMP encapsulating an anti-CD4 or anti-CD8 antibody where the encapsulated antibodies exhibit significantly enhanced transfection efficiency into splenocyte CD4+ or CD8+ cells (See discussion for claim 1 above).  When the teachings of Wang et al. are combined with the teachings of Park et al., the PMP encapsulating an anti-CD4 or anti-CD8 antibody is substituted with a PMP encapsulating a hormone whereby the hormone is delivered into a cell.  
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ PMP differs, and if so to what extent, from the GNV taught by the combination of Wang et al. and Park et al.  The cited art taken as a whole demonstrates a reasonable probability that the GNV of the combination of Wang et al. and Park et al. is either identical or sufficiently similar to the claimed PMP that whatever differences exist are not patentably significant.  Therefore, with the showing of the reference, the burden of establishing novelty by objective evidence is shifted to the Applicants.
	Merely because a function of a PMP is not expressly disclosed in a reference does not make the claimed product patentable.  The claimed PMP possesses inherent functions which might not be displayed in the tests used in Wang et al. Accordingly, the combined teachings of Wang et al. and Park et al. are a sufficient basis that a hormone of Park et al. encapsulated by the GNV of Wang et al. would exhibit increased uptake by a cell and increased effectiveness relative to the hormone not encapsulated by the GNV.   

For claims 18-20, with respect to where the PMP comprises a purified plant extracellular vesicle (EV) or a segment or extract thereof as recited in instant claim 18; with respect to where the EV or segment or extract thereof is obtained from a citrus fruit as recited in instant claim 19; and with respect to where the citrus fruit is a grapefruit as recited in instant claim 20:
Wang et al. teaches that grapefruits with the skin removed were manually pressed and the collected juice was diluted in PBS, differentially centrifuged and then the nanoparticles purified on a sucrose gradient (See Wang article, pg. 9, col. 2, 2nd-3rd paragraph).  Electron microscopy results showed that most of the reassembled GNVs have a multilayer flower-like structure (See Wang article, pg. 2, col. 1, last paragraph; Figure 1d).  However, also seen are GNVs having a bilayer structure (See Wang article, Figure 1d).  As such, the GNVs taught by Wang et al. satisfy the definition of a plant extracellular vesicle, as discussed in the “Claim Interpretation” section above, where the plant EV is purified as recited in instant claim 18.  Furthermore, the teachings of Wang et al. satisfies the claim limitations as recited in instant claims 19-20 where the EV is obtained from a citrus fruit such as a grapefruit. 

For claim 22, with respect to where the PMPs in the composition are at a concentration effective to increase the fitness of a mammal:
As discussed supra, Wang et al. incubated GNVs carrying biotinylized proteins like anti-CD4 or anti-CD8 antibodies with splenocytes (See Wang article, pg. 6, col. 2, last paragraph; Figure 4b).  As depicted in Figure 4b, these GNVs significantly enhanced the transfection efficiency of splenocyte CD4+ and CD8+ T cells (See Wang article, pg. 6, col. 2, last paragraph; Figure 4b).  Similarly, GNVs-encapsulating psiCHECK2 were loaded with biotin-labelled anti-CD4 or anti-CD8 antibodies and incubated with mouse spleen CD4+ or CD8+ cells where the expression of luciferase in the cells was detected (See Wang article, pg. 6, col. 2, last paragraph; Figure 4c).  This demonstrates that the GNVs encapsulating the luciferase gene carried in the psiCHECK 2 vector are internalized (See Wang article, pg. 6, col. 2, last paragraph to pg. 7, col. 1, 1st paragraph; Figure 4c).  Both these experiments demonstrate that GNVs are capable of delivering both biotinylated DNA and proteins to targeted cells (See Wang article, pg. 7, col. 1, 1st paragraph).  
Although the PMPs taught by Wang et al. must be present in a particular concentration in order to achieve the enhanced transfection efficiency discussed above, Wang et al. does not does not specify at what concentration is needed for PMPs comprising the antibodies to be effective to increase the fitness of a mammal.  Moreover, the combination of Wang et al. and Park et al. does not specify what concentration is needed for PMPs encapsulating a hormone to be effective to increase the fitness of a mammal.  However, it is unnecessary for a prior art reference to teach this limitation because the intended use/functional property of the PMPs (i.e., effective to increase the fitness of a mammal) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed PMP.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use/functional property of the PMP (i.e., effective to increase the fitness of a mammal) is an intended result of a particular concentration of the claimed PMP that gives little meaning and purpose to the structure of the claimed PMP and/or hormone.  Thus, the intended result recited in claim 22 does not render material to patentability.  Therefore, given that the PMPs encapsulating a hormone taught by Wang et al. in combination with Park et al. must be delivered to cells in a concentration where such concentration results in enhanced transfection efficiency of the hormone, the combination of Wang et al. and Park et al. satisfies where the PMPs are present in the composition in a concentration as recited in instant claim 22.

For claim 23, with respect to where the exogenous polypeptide is at a concentration of at least 0.01 mcg polypeptide/ml: 
Wang et al. teaches that the GNVs-biotin-anti-CD4 or GNVs-biotin-anti-CD8 complexes were prepared where 2.5 mcg of biotin-labelled anti-CD4 or anti-CD8 antibodies are incubated with 200 nmol of GNVs at 4ºC overnight (See Wang article, pg. 10, 5th paragraph). The GNVs-biotin-anti-CD4 or GNVs-biotin-anti-CD8 complexes were washed and the pellet resuspended in PBS (i.e., a pharmaceutically acceptable vehicle, carrier or excipient) for transfection of T cells (See Wang article, pg. 10, 5th paragraph).  However, Wang et al. does not teach what volume the components are added together in.
Park et al. teaches that cationic liposomes were loaded with insulin via sonification for 30s and 100 µl of insulin solutions (insulin 2 mg/ml; prepared in three hydration media such as PBS, dextrose, and sucrose) was added and vortexed for 30s (See Park article, pg. 268, col. 1, 4th paragraph).  Therefore, the teachings of Park et al. suggest utilizing a concentration of insulin that lies within the instantly claimed concentration range of at least 0.01 µm/ml as recited in instant claim 22.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Wang et al. does not expressly teach where the one or more exogenous polypeptides is a mammalian hormone as recited in instant claims 1 and 21, and where the mammalian hormone is insulin as recited in instant claim 4.  However, the teachings of Park et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Wang et al. does not teach where the exogenous polypeptide is at a concentration of at least 0.01 mcg polypeptide/ml as recited in instant claim 22.  However, an ordinary skilled artisan would routinely optimize the concentration of the exogenous polypeptide in light of the teachings of Wang et al. and Park et al. as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the one or more exogenous polypeptides is a mammalian hormone as recited in instant claims 1 and 21, and where the mammalian hormone is insulin as recited in instant claim 4, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Wang et al. and encapsulate insulin by the GNVs instead of cationic liposomes containing DOTAP and DOPE in order to deliver insulin to target cells with reduced cytotoxicity when compared to delivering insulin encapsulated by the cationic liposomes.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because insulin was known to be encapsulated by cationic liposomes containing DOTAP and DOPE in order to deliver insulin to target cells as taught by Park et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the GNVs of Wang et al. were used to deliver protein therapeutics and exhibited reduced cytotoxicity when compared to DOTAP:DOPE liposomes.  Therefore, encapsulating insulin by the GNVs instead of the cationic liposome containing DOTAP and DOPE would support the delivery of insulin to target cells with reduced cytotoxicity by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the exogenous polypeptide is at a concentration of at least 0.01 mcg polypeptide/ml as recited in instant claim 22, it is noted that Wang et al. teaches that 2.5 mcg of biotin-labelled anti-CD4 or anti-CD8 antibodies are incubated with 200 nmol of GNVs at 4ºC overnight, washed and resuspended in PBS.  It is further noted that Park et al. teaches utilizing a concentration of 2 mg/ml of insulin in the cationic liposomes.  The concentration of the insulin encapsulated by the GNVs is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of the insulin encapsulated by the GNVs needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to modify the concentration of the insulin utilizing the amount of 2.5 mcg taught by Wang et al. or utilizing the amount of 2 mg/ml taught by Park et al. because an ordinary skilled artisan would have been able to utilize the teachings of Wang et al. and Park et al. to obtain various concentration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of the exogenous polypeptide encapsulated by the GNVs would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 11, and 13-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, the Examiner would like to address the following regarding Applicants’ arguments. 
In response to Applicant’s argument that both Wang and Park fail to teach or suggest an oral delivery system, it is found unpersuasive.  As discussed in the “Claim Interpretation” section above, the delivery system of claim 1 being an oral delivery system or the composition of claim 21 being formulated for oral administration, is the intended use of the delivery system or composition.  It is noted there is no structural limitation in either the claimed delivery system or the composition that imparts a structure distinct for oral delivery.  Pursuant under MPEP 2111.02(II):
statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. (emphasis added).

Additionally, pursuant to MPEP 2112.02, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.  Thus, claims 1 and 21 are being interpreted as reciting an intended use of the PMP, i.e., for oral delivery to an animal.  A recitation of an intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  As such, an agent (i.e., the PMP in this case) is intended to be administered orally.  Thus, although the Wang and Park references do not expressly teach or suggest that the PMPs and/or cationic liposomes are administered orally, since both references teach that the dosage form of the PMPs and/or cationic liposomes are in a liquid/suspension form, the dosage form taught in the prior art is capable of performing the intended use, i.e., capable of being administered orally.  Therefore, contrary to Applicant’s argument, the combination of Wang et al. and Park et al. satisfy the claim limitation with respect to the delivery system being an oral delivery system or the composition being formulated for oral administration.  
Accordingly, Applicants’ arguments are found unpersuasive. 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654